Case 5:21-cr-00015-SMH-MLH Document 111 Filed 06/17/21 Page 1 of 1 PageID #: 317




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 21-00015-02-02

 VERSUS                                         CHIEF JUDGE S. MAURICE HICKS, JR.

 EDUARDO LOZANO (02)                            MAGISTRATE JUDGE HORNSBY

                                           ORDER

          The Report and Recommendation of the Magistrate Judge having been considered,

  and the parties having waived their objections thereto;

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s

  guilty plea is accepted, and the court hereby adjudges Defendant guilty of the offense

  charged in Count 1 of the Indictment.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 17th day of June,

  2021.



                                                ___________________________________
                                                       S. MAURICE HICKS, JR.
                                                  UNITED STATES DISTRICT JUDGE
